Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 11/23/2020. In virtue of this communication, claims 1-45 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/04/2021 and 01/04/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawing submitted on 11/23/2020 is accepted as part of the formal application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 17,
	The recitation “the antenna structures” in lines 1-2 is considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the components” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15, 17, 19-25, 28-42 and 44-45, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki (US 20110148218), hereinafter Rozbicki.

Regarding claim 1,
Rozbicki discloses a building (an area 206, Fig 2B; “Area 206 can define an area where one or more windows reside and where wireless power will be transmitted” paragraph [0037]), comprising:
a plurality of windows (a plurality of EC windows 204 and 205, Fig 2B) each having one or more lites, each of the one or more lites having regions that are at least partially transparent to optical wavelengths (paragraph [0028]); and
an antenna structure (an antenna of a receiver 135, Fig 1; “A cut out of the window frame is shown to reveal wireless power receiver 135 which includes an antennae” paragraph [0028]) disposed on a component (a frame F of a window assembly 130, Fig 1) of each of the plurality of windows.
Rozbicki does not explicitly teach the area 206 is a building, and wherein the antenna structure is configured to receive and transmit cellular communications signals.
However, Rozbicki teaches the wireless power transmission is carried out via a wireless power transmission network which includes one or more power nodes for transmitting power to window receivers in particular areas. Depending on the building or need, one or more, sometimes several nodes are used to form a network of power nodes which feed power to their respective window receivers (paragraph [0011]), and it’s well known in the art that an antenna structure for power conversion may be configured to communicate on a separate cellular communication channel (see Toncich, US 20090284220, paragraph [0139]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a building comprising a plurality of EC windows, and wherein an antenna structure being configured to receive and transmit cellular communications signals in Rozbicki, in order to provide low-defectivity, highly-reliable EC windows.
[AltContent: textbox (Rozbicki (US 20110148218))]
    PNG
    media_image1.png
    669
    653
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Frame F)][AltContent: textbox (Rozbicki (US 20110148218))]        
    PNG
    media_image2.png
    812
    558
    media_image2.png
    Greyscale


Regarding claim 2,
Rozbicki as modified discloses the claimed invention, as discussed in claim 1.
Rozbicki teaches at least some of the plurality of windows comprise electrochromic devices (Fig 1; paragraph [0028]).

Regarding claim 6,
Rozbicki as modified discloses the claimed invention, as discussed in claim 1.
Rozbicki as modified does not explicitly teach the antenna structure disposed on the component of each of the plurality of windows is configured to receive or transmit the cellular communications signals from or to one or more regions external to the building.
	However, Rozbicki teaches transmission of power generally is localized to area 206, but not necessarily so. Area 206 can define an area where one or more windows reside and where wireless power will be transmitted (paragraph [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna structure disposed on a component of each of plurality of windows being configured to receive or transmit cellular communications signals from or to one or more regions external to a building in Rozbicki as modified, in order to provide low-defectivity, highly-reliable EC windows.

Regarding claim 7,
Rozbicki as modified discloses the claimed invention, as discussed in claim 6.
Rozbicki as modified does not teach the cellular communications signals are 5G cellular communications signals.
However, it’s well known in the art that cellular communications signals are 5G cellular communications signals.

Regarding claim 8,
Rozbicki as modified discloses the claimed invention, as discussed in claim 1.
Rozbicki as modified does not explicitly teach the antenna structure disposed on the component of each of the plurality of windows is configured to receive or transmit the cellular communications signals from or to one or more regions internal to the building.
However, Rozbicki teaches transmission of power generally is localized to area 206, but not necessarily so. Area 206 can define an area where one or more windows reside and where wireless power will be transmitted (paragraph [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna structure disposed on a component of each of plurality of windows being configured to receive or transmit cellular communications signals from or to one or more regions internal to a building in Rozbicki as modified, in order to provide low-defectivity, highly-reliable EC windows.

Regarding claim 9,
Rozbicki as modified discloses the claimed invention, as discussed in claim 1.
Rozbicki as modified does not explicitly teach the antenna structure disposed on the component of each of the plurality of windows is configured to provide cellular coverage at an edge of a cellular service.
However, it’s well known in the art that an antenna structure is configured to provide cellular coverage at an edge of a cellular service.

Regarding claim 10,
Rozbicki as modified discloses the claimed invention, as discussed in claim 1.
Rozbicki as modified does not explicitly teach the antenna structure is coupled to a cellular base station.
However, it’s well known in the art that an antenna structure is coupled to a cellular base station.

Regarding claim 11,
Rozbicki as modified discloses the claimed invention, as discussed in claim 10.
Rozbicki as modified does not explicitly teach the cellular base station is a 5G cellular base station.
However, it’s well known in the art that a cellular base station is a 5G cellular base station.

Regarding claim 12,
Rozbicki as modified discloses the claimed invention, as discussed in claim 1.
Rozbicki as modified does not explicitly teach the antenna structure is coupled to a cellular repeater.
However, it’s well known in the art that an antenna structure is coupled to a cellular repeater.

Regarding claim 13,
Rozbicki as modified discloses the claimed invention, as discussed in claim 12.
Rozbicki as modified does not explicitly teach the cellular repeater is a 5G cellular repeater.
However, it’s well known in the art that a cellular repeater is a 5G cellular repeater.

Regarding claim 14,
Rozbicki as modified discloses the claimed invention, as discussed in claim 12.
Rozbicki as modified does not explicitly teach the cellular repeater is configured to filter out at least some noise present in a received cellular signal.
However, it’s well known in the art that a cellular repeater is configured to filter out at least some noise present in a received cellular signal.

Regarding claim 15,
Rozbicki as modified discloses the claimed invention, as discussed in claim 12.
Rozbicki as modified does not explicitly teach the cellular repeater is configured to repeat signals having a cellular protocol, a wireless wide area network (WWAN) protocol, or a wireless local area network (WLAN) protocol.
However, it’s well known in the art that a cellular repeater is configured to repeat signals having a cellular protocol, a wireless wide area network (WWAN) protocol, or a wireless local area network (WLAN) protocol.

Regarding claim 17,
Rozbicki as modified discloses the claimed invention, as discussed in claim 1.
Rozbicki as modified does not explicitly teach a transmit pattern of each of the antenna structures disposed on the components of each of the plurality of windows is combinable to form a steerable main beam.
However, it’s well known in the art that a transmit pattern of an antenna structure is combinable to form a steerable main beam.

Regarding claim 19,
Rozbicki as modified discloses the claimed invention, as discussed in claim 1.
Rozbicki teaches the component on which the antenna structure is disposed is selected from the group consisting of a surface of the one or more lites, a spacer, a frame (Fig 1), a mullion, or a transom.

Regarding claim 20,
Rozbicki as modified discloses the claimed invention, as discussed in claim 1.
Rozbicki teaches a transceiver (the receiver 135 is a transceiver, Fig 1) electrically coupled to the antenna structure and configured to receive and/or transmit the cellular communications signals.

Regarding claim 21,
Rozbicki as modified discloses the claimed invention, as discussed in claim 20.
Rozbicki as modified does not teach the cellular communications signals are 5G cellular communications signals.
However, it’s well known in the art that cellular communications signals are 5G cellular communications signals.

Regarding claim 22,
Rozbicki as modified discloses the claimed invention, as discussed in claim 1.
Rozbicki as modified does not teach the cellular communications signals are 4G and/or 5G cellular communications signals.
However, it’s well known in the art that cellular communications signals are 4G and/or 5G cellular communications signals.

Regarding claim 23,
Rozbicki as modified discloses the claimed invention, as discussed in claim 1.
Rozbicki as modified does not teach the cellular communications signals are 5G cellular communications signals.
However, it’s well known in the art that cellular communications signals are 5G cellular communications signals.

Regarding claim 24,
Rozbicki discloses a system (a network 201, Fig 2B) comprising
a window (an EC window 204, Fig 2B) comprising one or more lites, each of the one or more lites having regions that are at least partially transparent to optical wavelengths;
an antenna structure (an antenna of a receiver 135, Fig 1; “A cut out of the window frame is shown to reveal wireless power receiver 135 which includes an antennae” paragraph [0028]) disposed on a component (a frame F of a window assembly 130, Fig 1) of the window,
a transceiver (the receiver 135 is a transceiver, Fig 1) electrically coupled to the antenna structure.
Rozbicki does not explicitly teach the transceiver is configured to interact with the antenna structure to receive and/or transmit cellular communications signals.
However, it’s well known in the art that an antenna structure for power conversion may be configured to communicate on a separate cellular communication channel (see Toncich, US 20090284220, paragraph [0139]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a transceiver being configured to interact with an antenna structure to receive and/or transmit cellular communications signals in Rozbicki, in order to provide low-defectivity, highly-reliable EC windows.

Regarding claim 25,
Rozbicki as modified discloses the claimed invention, as discussed in claim 24.
Rozbicki teaches a plurality of additional windows (a plurality of EC windows 205, Fig 2B), each additional window having an additional antenna structure.

Regarding claim 28,
Rozbicki as modified discloses the claimed invention, as discussed in claim 24.
Rozbicki as modified does not teach the cellular communications signals are 4G and/or 5G cellular communications signals.
However, it’s well known in the art that cellular communications signals are 4G and/or 5G cellular communications signals.

Regarding claim 29,
Rozbicki as modified discloses the claimed invention, as discussed in claim 24.
Rozbicki as modified does not teach the cellular communications signals are 5G cellular communications signals.
However, it’s well known in the art that cellular communications signals are 5G cellular communications signals.

Regarding claim 30,
Rozbicki as modified discloses the claimed invention, as discussed in claim 24.
Rozbicki teaches the window comprises an electrochromic device (Fig 1; paragraph [0028]).


Regarding claim 31,
Rozbicki as modified discloses the claimed invention, as discussed in claim 24.
Rozbicki as modified does not explicitly teach the antenna structure and/or the transceiver are configured to receive or transmit the cellular communications signals from or to one or more regions external to a building.
However, Rozbicki teaches transmission of power generally is localized to area 206, but not necessarily so. Area 206 can define an area where one or more windows reside and where wireless power will be transmitted (paragraph [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna structure and/or a transceiver being configured to receive or transmit cellular communications signals from or to one or more regions external to a building in Rozbicki as modified, in order to provide low-defectivity, highly-reliable EC windows.

Regarding claim 32,
Rozbicki as modified discloses the claimed invention, as discussed in claim 31.
Rozbicki as modified does not teach the cellular communications signals are 5G cellular communications signals.
However, it’s well known in the art that cellular communications signals are 5G cellular communications signals.

Regarding claim 33,
Rozbicki as modified discloses the claimed invention, as discussed in claim 24.
Rozbicki as modified does not explicitly teach the antenna structure and/or the transceiver are configured to receive or transmit the cellular communications signals from or to one or more regions internal to a building.
However, Rozbicki teaches transmission of power generally is localized to area 206, but not necessarily so. Area 206 can define an area where one or more windows reside and where wireless power will be transmitted (paragraph [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna structure and/or the transceiver being configured to receive or transmit cellular communications signals from or to one or more regions internal to a building in Rozbicki as modified, in order to provide low-defectivity, highly-reliable EC windows.

Regarding claim 34,
Rozbicki as modified discloses the claimed invention, as discussed in claim 33.
Rozbicki as modified does not teach the cellular communications signals are 5G cellular communications signals.
However, it’s well known in the art that cellular communications signals are 5G cellular communications signals.

Regarding claim 35,
Rozbicki as modified discloses the claimed invention, as discussed in claim 24.
Rozbicki as modified does not explicitly teach the antenna structure and/or the transceiver are configured to provide cellular coverage at an edge of a cellular service.
However, it’s well known in the art that an antenna structure is configured to provide cellular coverage at an edge of a cellular service.

Regarding claim 36,
Rozbicki as modified discloses the claimed invention, as discussed in claim 35.
Rozbicki as modified does not teach the cellular coverage is 5G cellular coverage.
However, it’s well known in the art that a cellular coverage is a 5G cellular coverage.

Regarding claim 37,
Rozbicki as modified discloses the claimed invention, as discussed in claim 24.
Rozbicki as modified does not explicitly teach a cellular base station configured to couple with the antenna structure and/or the transceiver.
However, it’s well known in the art that an antenna structure is coupled to a cellular base station.

Regarding claim 38,
Rozbicki as modified discloses the claimed invention, as discussed in claim 37.
Rozbicki as modified does not explicitly teach the cellular base station is a 5G cellular base station.
However, it’s well known in the art that a cellular base station is a 5G cellular base station.

Regarding claim 39,
Rozbicki as modified discloses the claimed invention, as discussed in claim 24.
Rozbicki as modified does not explicitly teach a cellular repeater configured to couple with the antenna structure and/or the transceiver.
However, it’s well known in the art that an antenna structure is coupled to a cellular repeater.

Regarding claim 40,
Rozbicki as modified discloses the claimed invention, as discussed in claim 39.
Rozbicki as modified does not explicitly teach the cellular repeater is a 5G cellular repeater.
However, it’s well known in the art that a cellular repeater is a 5G cellular repeater.

Regarding claim 41,
Rozbicki as modified discloses the claimed invention, as discussed in claim 39.
Rozbicki as modified does not explicitly teach the cellular repeater is configured to filter out at least some noise present in a received cellular signal.
However, it’s well known in the art that a cellular repeater is configured to filter out at least some noise present in a received cellular signal.

Regarding claim 42,
Rozbicki as modified discloses the claimed invention, as discussed in claim 39.
Rozbicki as modified does not explicitly teach the cellular repeater is configured to repeat signals having a cellular protocol, a wireless wide area network (WWAN) protocol, or a wireless local area network (WLAN) protocol.
However, it’s well known in the art that a cellular repeater is configured to repeat signals having a cellular protocol, a wireless wide area network (WWAN) protocol, or a wireless local area network (WLAN) protocol.

Regarding claim 44,
Rozbicki as modified discloses the claimed invention, as discussed in claim 24.
Rozbicki as modified does not explicitly teach the antenna structure and/or the transceiver are configured to form a steerable main beam.
However, it’s well known in the art that a transmit pattern of an antenna structure is combinable to form a steerable main beam.

Regarding claim 45,
Rozbicki as modified discloses the claimed invention, as discussed in claim 24.
Rozbicki teaches the component on which the antenna structure is disposed is selected from the group consisting of a surface of the one or more lites, a spacer, a frame (Fig 1), a mullion, or a transom.

Claims 3-5 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki (US 20110148218), hereinafter Rozbicki, in view of Fischer et al (US 20140319116), hereinafter Fischer.

Regarding claim 3,
Rozbicki as modified discloses the claimed invention, as discussed in claim 1.
Rozbicki does not teach each of the plurality of windows comprises an electrically conductive layer configured to block the cellular communications signals from or to one or more regions internal to the building.
However, Fischer teaches a window (a window W, Fig 3) comprises an electrically conductive (an electrically conductive coating 2, Fig 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each of plurality of windows comprising an electrically conductive layer configured to block cellular communications signals from or to one or more regions internal to a building in Rozbicki as modified, as taught by Fischer, in order to provide a transparent pane with an improved electrically conductive coating that has high transmittance.

[AltContent: arrow][AltContent: textbox (Window W)][AltContent: textbox (Fischer (US 20140319116))]
    PNG
    media_image3.png
    435
    596
    media_image3.png
    Greyscale

[AltContent: textbox (Fischer (US 20140319116))]
    PNG
    media_image4.png
    399
    635
    media_image4.png
    Greyscale


Regarding claim 4,
Rozbicki in view of Fischer discloses the claimed invention, as discussed in claim 3.
Fischer teaches the electrically conductive layer is transparent to optical wavelengths (paragraph [0029]).

Regarding claim 5,
Rozbicki in view of Fischer discloses the claimed invention, as discussed in claim 3.
Rozbicki as modified does not teach the cellular communications signals are 5G cellular communications signals.
However, it’s well known in the art that cellular communications signals are 5G cellular communications signals.

Regarding claim 26,
Rozbicki as modified discloses the claimed invention, as discussed in claim 24.
Rozbicki does not teach an electrically conductive layer electrically coupled to the transceiver and configured to block the cellular communications signals in a particular direction.
However, Fischer teaches a window (a window W, Fig 3) comprises an electrically conductive (an electrically conductive coating 2, Fig 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an electrically conductive layer electrically coupled to a transceiver and configured to block cellular communications signals in a particular direction in Rozbicki as modified, as taught by Fischer, in order to provide a transparent pane with an improved electrically conductive coating that has high transmittance.

Regarding claim 27,
Rozbicki in view of Fischer discloses the claimed invention, as discussed in claim 26.
Fischer teaches the electrically conductive layer is transparent to optical wavelengths (paragraph [0029]).

Claims 16 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki (US 20110148218), hereinafter Rozbicki, in view of Poll et al (US 6407847), hereinafter Poll.

Regarding claim 16,
Rozbicki as modified discloses the claimed invention, as discussed in claim 1.
Rozbicki does not teach each of the plurality of windows is formed from an insulated glass unit (IGU) having at least two lites.
However, Poll teaches a window (a window assembly 10, Fig 1A) is formed from an insulated glass unit (IGU) having at least two lites (substrates 12 and 14, Fig 1A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each of plurality of windows being formed from an insulated glass unit (IGU) having at least two lites in Rozbicki as modified, as taught by Poll, in order to provide an electrochromic window that is easier to mass-produce and has an improved seal construction.


[AltContent: textbox (Poll (US 6407847))]
    PNG
    media_image5.png
    444
    627
    media_image5.png
    Greyscale


Regarding claim 43,
Rozbicki as modified discloses the claimed invention, as discussed in claim 24.
Rozbicki does not teach the window is formed from an insulated glass unit (IGU) having at least two lites.
However, Poll teaches a window (a window assembly 10, Fig 1A) is formed from an insulated glass unit (IGU) having at least two lites (substrates 12 and 14, Fig 1A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a window being formed from an insulated glass unit (IGU) having at least two lites in Rozbicki as modified, as taught by Poll, in order to provide an electrochromic window that is easier to mass-produce and has an improved seal construction.

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845